Wiggins, J.
¶46 (concurring) — I agree with the result the lead opinion reaches but would resolve this case much more simply. We must answer a straightforward question: Was Albert Boogaard a “third person” to the indemnification agreement he signed as a general partner of ABCD Marine, as the term “third person” is used in ABCD’s insurance policy with International Marine Underwriters (IMU)?
¶47 IMU issued an insurance policy covering ABCD and its partners for liability arising out of bodily injury and property damage. The policy expressly excluded from coverage bodily injury or property damage “for which the insured is obligated to pay damages by reason of the assumption of liability in a contract or agreement.” Clerk’s Papers at 114. However, the policy excepted from this exclusion any liability assumed in an “ ‘insured contract,’ ” id., which the policy defined as “[t]hat part of any other contract or agreement pertaining to your business ... under which you assume the tort liability of another party to pay for ‘bodily injury’ or ‘property damage’ to a third person or organization,” id. at 136. The agreement Boogaard signed with Northland Services Inc. (NSI) indemnified NSI for “all bodily and personal injuries to all persons arising out of or resulting from [ABCD’s] operations and/or use of the [p]roperty . . . .” Id. at 275. Thus, the indemnification agreement between ABCD and NSI was clearly a contract or agreement that pertained to ABCD’s business. The only unresolved issue is whether the ABCD-NSI agreement assumed tort liability to pay for injury to a third person, that is, was Boogaard, the injured party seeking redress in tort, a third person to the ABCD-NSI indemnification agreement?
*297¶48 Unlike the lead opinion, I believe that Cowan Systems, Inc. v. Harleysville Mutual Insurance Co., 457 F.3d 368 (4th Cir. 2006), is instructive in determining the identity of a third party to an indemnification agreement. The importance of Cowan is not that it involved an employee of a corporation rather than a partner of a general partnership, see lead opinion at 292, but that for the purposes of interpreting an insured contract clause, courts should look to whether the injured person is a third person as to the indemnified party. Cowan, 457 F.3d at 373 (“Because Cowan was assuming Linens N Things’ tort liability to Shaffer and because Shaffer was a ‘third person’ with respect to Linens N Things, the conditions of contractual coverage were satisfied.” (emphasis added)). Thus, following Cowan’s lead, the question that resolves this case is whether Boogaard, the injured party, was a third person as to NSI, the indemnified party.
¶49 This question is easily resolved in the negative. When ABCD entered into an indemnity agreement with NSI, ABCD undertook an obligation to hold NSI harmless for all injuries and property damage resulting from ABCD’s operations on NSI’s property. Because “all partners are liable jointly and severally for all obligations of the partnership,” RCW 25.05.125(1), ABCD’s indemnification obligation was also Boogaard’s. Boogaard was therefore not a third party as to NSI.
¶50 Because Boogaard did not qualify as a third person, the indemnification agreement between ABCD and NSI was not an insured contract. Thus, the coverage exclusion applies to Boogaard’s injury and IMU owes ABCD no coverage.
¶51 Because the lead opinion unnecessarily complicates the issues presented by this case, I join its opinion only insofar as it is consistent with the foregoing analysis.
¶52 I concur.
Fairhurst, J., concurs with Wiggins, J.